Case: 4:18-cv-01294-RLW Doc. #: 55 Filed: 08/28/19 Page: 1 of 7 PageID #: 308




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 DAVID WHITT,                                  )
                                               )
      PLAINTIFF,                               )
                                               )
 v.                                            )   Case No. 4:18-CV-01294
                                               )
 CITY OF ST. LOUIS, et al.,                    )
                                               )
      DEFENDANT.                               )

      DEFENDANT CITY OF ST. LOUIS’S ANSWER TO PLAINTIFF’S FIRST
                       AMENDED COMPLAINT

         COMES NOW Defendant City of St. Louis (“Defendant”), by and through its
 attorney, and hereby denies everything not specifically admitted, and in particular states
 the following for its Answer to Plaintiff’s First Amended Complaint (“Complaint”):
                                     INTRODUCTION
      1. In response to ¶ 1, Defendant admits only that Plaintiff’s Complaint purports to
         assert claims pursuant to 42 U.S.C. § 1983 and Missouri state law but otherwise
         denies any genuine, valid or legitimate claim for damages or injunctive relief as
         stated or alleged in ¶ 1 or in the Complaint.
      2. Defendant admits only that Plaintiff was charged with unlawful interference with
         a police officer in violation of Section 15.10.010 of the City of St. Louis Revised
         Code in connection with his conduct at a crime scene on August 8, 2016.
         Defendant further admits that Plaintiff’s charge was dismissed by nolle prosequi.
         Defendant otherwise denies the remaining allegations in ¶ 2.
                                          PARTIES
      3. Defendant lacks sufficient information to admit or deny the allegations in ¶ 3.
      4. Defendant admits only that the City of St. Louis (“City”) is a constitutional
         charter city created and organized pursuant to the Missouri Constitution and the
         laws of the State of Missouri. Defendant further admits that the City oversees
         various agencies and departments, including the City of St. Louis Police




                                               1
Case: 4:18-cv-01294-RLW Doc. #: 55 Filed: 08/28/19 Page: 2 of 7 PageID #: 309




       Department (“Police Department”). Defendant otherwise denies the allegations in
       ¶ 4.
    5. Defendant admits only that Ryan Linhorst (“Linhorst”) was an employee of the
       St. Louis Police Department on August 8, 2016. Defendant further admits that
       Linhorst assisted with Plaintiff’s arrest on August 8, 2016, at 5048 Wells Avenue,
       and wrote the incident report related to Plaintiff’s arrest. Defendant otherwise
       denies the remaining allegations in ¶ 5.
    6. Defendant admits only that Matthew Karnowski (“Karnowski”) was an employee
       of the St. Louis Police Department on August 8, 2016. Defendant further admits
       that Karnowski assisted with Plaintiff’s arrest on August 8, 2016, at 5048 Wells
       Avenue. Defendant otherwise denies the remaining allegations in ¶ 6.
    7. Defendant admits only that Matthew Shaw (“Shaw”) was an employee of the St.
       Louis Police Department on August 8, 2016. Defendant further admits that Shaw
       assisted with Plaintiff’s arrest on August 8, 2016, at 5048 Wells Avenue.
       Defendant otherwise denies the remaining allegations in ¶ 7.
    8. Defendant admits only that Bobby Baine (“Baine”) was an employee of the St.
       Louis Police Department on August 8, 2016. Defendant further admits that Baine
       assisted with the investigation of Whitt.        Defendant otherwise denies the
       remaining allegations in ¶ 8.
    9. Defendant lacks sufficient information to admit or deny the allegations in ¶ 9.
    10. Defendant admits Linhorst, Karnowski, Shaw, and Baine (“SLMPD Defendants”)
       were acting under color of law and within the scope of their employment with the
       City on August 8, 2016. Defendant further admits that Plaintiff’s Complaint
       purports to assert a claim against SLMPD Defendants in their individual
       capacities. Defendant otherwise denies the remaining allegations in ¶ 10.
                            JURISDICTION AND VENUE
    11. In response to ¶ 11, Defendant admits only that Plaintiff invokes the jurisdiction
       of the Court but otherwise denies any genuine, valid or legitimate claim for
       damages as stated or alleged in Plaintiff’s Complaint.




                                            2
Case: 4:18-cv-01294-RLW Doc. #: 55 Filed: 08/28/19 Page: 3 of 7 PageID #: 310




    12. In response to ¶ 12, Defendant admits only that Plaintiff invokes the jurisdiction
        of the Court but otherwise denies any genuine, valid or legitimate claim for
        damages as stated or alleged in Plaintiff’s Complaint.
                                         FACTS
    13. Defendant lacks sufficient information to admit or deny the allegations in ¶ 13.
    14. Defendant lacks sufficient information to admit or deny the allegations in ¶ 14.
    15. Defendant lacks sufficient information to admit or deny the allegations in ¶ 15.
    16. Defendant lacks sufficient information to admit or deny the allegations in ¶ 16.
    17. Defendant lacks sufficient information to admit or deny the allegations in ¶ 17.
    18. Defendant lacks sufficient information to admit or deny the allegations in ¶ 18.
    19. Defendant denies the allegations in ¶ 19.
 David Whitt’s Arrest
    20. Defendant lacks sufficient information to admit or deny the allegations in ¶ 20.
    21. Defendant denies the allegations in ¶ 21.
    22. Defendant lacks sufficient information to admit or deny the allegations in ¶ 22.
    23. Defendant lacks sufficient information to admit or deny the allegations in ¶ 23.
    24. Defendant denies the allegations in ¶ 24.
    25. Defendant denies the allegations in ¶ 25:
           a. Defendant denies the allegations in ¶ 25(a).
           b. Defendant denies the allegations in ¶ 25(b).
           c. Defendant denies the allegations in ¶ 25(c).
 Search and Seizure of Whitt’s Camcorder
    26. In response to ¶ 26, Defendant admits only that Plaintiff was arrested and detained
        on August 8, 2016.       Defendant further admits Plaintiff was charged with
        interfering with a police officer on October 6, 2016.        Defendant denies all
        remaining allegations in ¶ 26.
    27. In response to ¶ 27, Defendant admits only that Plaintiff’s camcorder was
        returned on/about January 4, 2017. Defendant denies all remaining allegations in
        ¶ 27.
    28. Defendant denies the allegations in ¶ 28.




                                             3
Case: 4:18-cv-01294-RLW Doc. #: 55 Filed: 08/28/19 Page: 4 of 7 PageID #: 311




    29. Defendant denies the allegations in ¶ 29 and denies Plaintiff’s characterization of
       Exhibit A as the contents of said exhibit speak for itself and do not require a
       response. To the extent an answer is required, Defendant denies ¶ 29.
    30. Defendant denies the allegations in ¶ 30.
    31. Defendant denies the allegations in ¶ 31.
    32. Defendant admits only that Section 15.10.010 of the City Code speaks for itself.
       Defendant otherwise denies the allegations in ¶ 32.
    33. Defendant denies the allegations in ¶ 33.
    34. Defendant denies the allegations in ¶ 34.
    35. Defendant denies the allegations in ¶ 35.
    36. Defendant admits only that Plaintiff’s camcorder was returned on/about January
       4, 2017. Defendant otherwise denies the allegations in ¶ 36.
    37. Defendant denies the allegations in ¶ 37.
    38. Defendant admits only that Plaintiff’s municipal charge was dismissed by nolle
       prosequi on May 23, 2017. Defendant otherwise denies the allegations in ¶ 38.
    39. Defendant lacks sufficient information to admit or deny the allegations in ¶ 39.
    40. Defendant denies the allegations in ¶ 40.
           a. Defendant denies the allegations in ¶ 40(a).
           b. Defendant denies the allegations in ¶ 40(b).
           c. Defendant denies the allegations in ¶ 40(c).
           d. Defendant denies the allegations in ¶ 40(d).
           e. Defendant denies the allegations in ¶ 40(e).
    41. Defendant admits that the City was a named defendant in the lawsuit styled
       Ahmad, et al. v. City of St. Louis, Missouri, No. 4:17-cv-2455. Defendant further
       admits that on November 15, 2017 District Court Judge Catherine Perry issued a
       Memorandum and Order of Preliminary Injunction (ECF Doc. 57) and an Order
       of Preliminary Injunction (ECF Doc. 58) and that those documents speak for
       themselves. Unless expressly admitted herein, Defendant otherwise denies the
       allegations in ¶ 41.
    42. Defendant denies the allegations in ¶ 42.




                                             4
Case: 4:18-cv-01294-RLW Doc. #: 55 Filed: 08/28/19 Page: 5 of 7 PageID #: 312




                                 CLAIMS FOR RELIEF
                                         COUNT I
        The allegations in Count I are directed to Defendants Linhorst, Karnowski, Shaw,
 and Doe Defendants, and are not directed to this Defendant. If the allegations of Count
 I, including ¶¶ 43-48, are ever construed to state a claim against this Defendant,
 Defendant denies the allegations in ¶¶ 43-48.
                                        COUNT II
        The allegations in Count II are directed to Defendants Linhorst, Karnowski,
 Shaw, and Baine, and are not directed to this Defendant. If the allegations of Count II,
 including ¶¶ 49-56, are ever construed to state a claim against this Defendant, Defendant
 denies the allegations in ¶¶ 49-56.
                                        COUNT III
        The allegations in Count III are directed to Defendants Linhorst, Karnowski,
 Shaw, and Doe Defendants, and are not directed to this Defendant. If the allegations of
 Count III, including ¶¶ 57-65, are ever construed to state a claim against this Defendant,
 Defendant denies the allegations in ¶¶ 57-65.
                                        COUNT IV
        The allegations in Count IV are directed to Defendants Linhorst and Baine, and
 are not directed to this Defendant. If the allegations of Count IV, including ¶¶ 66-74, are
 ever construed to state a claim against this Defendant, Defendant denies the allegations
 in ¶¶ 66-74.
                                        COUNT V
    75. Defendant incorporates all preceding paragraphs as if fully set forth in this Count.
    76. Defendant denies the allegations in ¶ 76.
    77. Defendant denies the allegations in ¶ 77.
    78. Defendant denies the allegations in ¶ 78.
    79. Defendant denies the allegations in ¶ 79.
                                        COUNT VI
        The allegations in Count VI are directed to Defendants Linhorst, Karnowski,
 Shaw, and Doe Defendants, and are not directed to this Defendant. If the allegations of




                                             5
Case: 4:18-cv-01294-RLW Doc. #: 55 Filed: 08/28/19 Page: 6 of 7 PageID #: 313




 Count VI, including ¶¶ 80-85, are ever construed to state a claim against this Defendant,
 Defendant denies the allegations in ¶¶ 80-85.
                                           COUNT VII
         The allegations in Count VII are directed to Defendants Linhorst, Karnowski,
 Shaw, and Baine, and are not directed to this Defendant. If the allegations of Count VII,
 including ¶¶ 86-93, are ever construed to state a claim against this Defendant, Defendant
 denies the allegations in ¶¶ 86-93.
                                          COUNT VIII
         The allegations in Count VIII are directed to Defendants Linhorst and Baine, and
 are not directed to this Defendant. If the allegations of Count VIII, including ¶¶ 94-102,
 are ever construed to state a claim against this Defendant, Defendant denies the
 allegations in ¶¶ 94-102.
                                 AFFIRMATIVE DEFENSES
         For further answer and defense, Defendant affirmatively defends based on the
 following:
    1.        Plaintiff’s Complaint fails to state a claim upon which relief can be granted
              because arguable probable cause existed for Plaintiff’s arrest on August 8,
              2016.
    2.        Because arguable probable cause existed for Plaintiff’s arrest, the individual
              Defendant officers committed no constitutional tort, and Defendant City is not
              liable to Plaintiff on any theory.
    3.        Claims against Defendant City are barred by sovereign immunity.
    4.        Plaintiff’s state law claims are barred by the applicable statue of limitations.
    5.        Plaintiff’s claims are barred by the doctrines of collateral estoppel and res
              judicata.
    6.        Defendant hereby reserves the right to assert any affirmative defense to
              Plaintiff’s Complaint that may arise pursuant to discovery and throughout the
              course of litigation of Plaintiff’s claims.




                                                   6
Case: 4:18-cv-01294-RLW Doc. #: 55 Filed: 08/28/19 Page: 7 of 7 PageID #: 314




        WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant prays an
 Order from the Court dismissing him from suit with prejudice, together with an award of
 Defendant’s taxable court costs and reasonable attorney’s fees expended herein, and for
 such further and other relief that the Court deems fair and equitable under the premises.


                                                                   Respectfully Submitted,

                                                                          JULIAN BUSH
                                                                      CITY COUNSELOR

                                                              By: /s/ Abby Duncan
                                                                Abby Duncan #67766MO
                                                            Erin K. McGowan #64020MO
                                                            1200 Market Street, Room 314
                                                                                 City Hall
                                                                     St. Louis, Mo 63103
                                                                           (314) 622-4694
                                                                       (314) 622-4956 fax
                                                                DuncanA@stlouis-mo.gov
                                                             McGowanE@stlouis-mo.gov
                                                                  Attorneys for Defendant

                             CERTIFICATE OF SERVICE

          I hereby certify this Answer to Plaintiff’s Complaint was electronically filed on
 August 28, 2019 with the Court for service by means of Notice of Electronic Filing upon
 all attorneys of record.


                                                      /s/ Abby Duncan




                                              7
